Powell, J.
The fact that this court will not undertake to review findings of fact by the lower court results not from a. mere unwillingness to do so, but because the constitution excludes from its jurisdiction the hearing and determining of any errors other than those “in law and equity.” That there is no evidence to support a verdict rendered is a question of law, and may, therefore, be reviewed; but where there is evidence of a defendant’s guilt, the sufficiency of this evidence to support the verdict is not rendered a question of law by reason of the fact that there was testimony which, if believed, would have successfully impeached each and all of the State’s witnesses; nor ijhat the State’s testimony bears inherent indicia of untruthfulness, nor that the punishment inflicted is severe. Judgment affirmed.